Exhibit 10.10(f)

Timothy C. Oliver

Metavante Restricted Stock Award

November 12, 2007 Certificate of Award Agreement

 

Number of shares awarded:    17,144 Date awarded (“Grant Date”):    November 12,
2007 Vesting Schedule:    33% vests three years after Grant Date    An
additional 33% vests four years after Grant Date    An additional 34% vests five
years after Grant Date

See the Terms of the Award Agreement and Plan Prospectus for the specific
provisions related to this Restricted Stock Award and other important
information concerning this Award.

This document is intended as a summary of your individual restricted stock
award. If there are any discrepancies between this summary and the provisions of
the formal documents of this award, including the Terms of the Award Agreement,
Plan Document or Plan Prospectus, the provisions of the formal documents will
prevail.

 

1



--------------------------------------------------------------------------------

Metavante

Terms of the Award Agreement

1. Form of Award. This award of restricted stock (“Restricted Stock”) is granted
under the Metavante 2007 Equity Incentive Plan (the “Plan”) and will become
vested in accordance with the schedule contained in the Certificate of Award
Agreement (the “Certificate”).

2. Custody of Restricted Stock. The Restricted Stock granted hereunder may be
evidenced in such manner as the Company shall determine. The Restricted Stock
may be held, along with any stock dividends and other non-cash distributions
relating thereto, in custody by the Company or an agent for the Company until it
shall become vested. If any certificates are issued for the shares of Restricted
Stock, the certificates will bear an appropriate legend as determined by the
Company referring to the applicable restrictions. Upon the vesting of the
Restricted Stock pursuant to the terms hereof and the satisfaction of any
withholding tax obligations pursuant to paragraph 7 below, you will receive
vested shares of Common Stock.

3. Rights as Shareholder. You will have the right to vote the Restricted Stock
and to receive any cash dividends. However, stock dividends, stock rights or
others securities issued with respect to the Restricted Stock shall be
forfeitable and subject to the same restrictions as exist regarding the original
shares of Restricted Stock.

4. Termination of Employment. Except as provided in paragraph 5 below, if your
employment with the Company terminates, the Restricted Stock granted to you that
has not vested prior to such time will no longer vest and you shall forfeit all
rights (and the Company shall have no further obligation) with respect to such
Restricted Stock.

5. Accelerated Vesting. Notwithstanding the vesting schedule reflected in the
Certificate, the Restricted Stock will be fully vested upon your termination by
the Company for a reason other than Cause within 2 years after a Change in
Control of the Company.

6. Award Not Transferable. The Restricted Stock is not transferable except by
will or the laws of descent and distribution, and may not be assigned,
negotiated, or pledged in any way (whether by operation of law or otherwise),
and shall not be subject to execution, attachment or similar process.

7. Tax Withholding Obligations. You will be required to deposit with the Company
an amount of cash equal to the amount determined by the Company to be required
with respect to any withholding taxes, FICA contributions, or the like in
connection with the grant or vesting of the Restricted Stock. Alternatively, the
Company may, at its sole discretion, withhold the required amounts from your pay
during the pay periods next following the date on which any such applicable tax
liability otherwise arises. The Company, in its sole discretion and pursuant to
such procedures as it may specify from time to time, may permit you to satisfy
such tax withholding obligation, in whole or in part by having the Company
withhold a number of shares of Common Stock otherwise deliverable having a Fair
Market Value sufficient to satisfy the statutory minimum of all or part of your
tax obligations associated with the grant or vesting of the Restricted
Stock. The Company shall not deliver any of the shares of the Common Stock until
and unless you have made the deposit required herein or proper provision for
required withholding has been made.

8. Miscellaneous. In the event that the terms hereof and the provisions of the
Plan conflict, the Plan shall control. All terms used herein which are not
otherwise defined shall have the same meaning as in the Plan.

 

2